Citation Nr: 9922143	
Decision Date: 08/06/99    Archive Date: 08/12/99

DOCKET NO.  97-33 558A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder and depression.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel





INTRODUCTION

The veteran served on active duty from May 1973 to May 1976.  

This is an appeal from a September 1996 rating action by the 
Department of Veterans Affairs (VA) Regional Office, Sioux 
Falls, South Dakota, that denied service connection for post-
traumatic stress disorder and depression.  


REMAND

The veteran's service medical records reflect that she was 
seen at a United States Naval hospital in June 1974 for a 
psychiatric evaluation for personal problems.  It was 
indicated that the notes were available in the psychiatric 
clinic.  She was again seen at the Naval hospital in January 
1975, and it was indicated that she was beginning individual 
psychotherapy and that no medications had been given.  She 
was again seen later the same month, and it was indicated 
that the psychiatric interviews were continuing.  When she 
was examined for release from active duty in May 1976, the 
psychiatric evaluation was reported to be normal.  She was 
evaluated by the service department for Reserve training duty 
in November 1982, but there was no psychiatric evaluation.  

The veteran's initial claim for VA disability benefits was 
submitted in March 1996.  She referred to post-traumatic 
stress disorder and depression, beginning in 1973.  She later 
reported that her post-traumatic stress disorder had begun as 
a result of a sexual assault that occurred in service in 
1973.  

The veteran was afforded a VA psychiatric examination in 
April 1996.  An extensive medical and social history was 
recorded for events prior to, during and after military 
service.  It was indicated, among other things, that the 
veteran and other children had been sexually abused by their 
stepfather.  The appellant also related that she had been 
sexually assaulted during service in 1973.  Various findings 
were recorded on mental status examination.  The diagnoses 
included post-traumatic stress disorder and recurrent major 
depression.  The examiner indicated that although the veteran 
had been compromised by her former misfortunes, it appeared 
that the shock of the abuse during service precipitated the 
post-traumatic stress disorder in its full-blown form.  

In September 1996, the regional office received numerous 
medical records from the Social Security Administration 
reflecting that the veteran was treated in May 1968 for 
various family problems, including reported molestation by 
her stepfather.  The diagnosis was adjustment reaction of 
adolescence.  There were also records of her treatment at a 
private medical facility from 1989 to 1991 for psychiatric 
problems.  Diagnoses were made of major depression and a 
personality disorder.  

The veteran was hospitalized at a VA medical center during 
April and May 1997, and the discharge diagnoses included 
post-traumatic stress disorder and major depressive disorder.  

As noted previously, the available service medical records 
indicate that the veteran received psychiatric counseling 
during service in 1974 and 1975; however, no details are 
provided.  The Board believes that additional information 
would be desirable, and the case is REMANDED for the 
following actions:  

1.  The veteran should be afforded the 
opportunity to submit any additional 
evidence or additional argument in 
support of her claim for service 
connection for post-traumatic stress 
disorder and depression.  Any such 
evidence or argument received should be 
associated with the claims file.  

2.  The regional office should contact 
the service department and request that a 
search be made for any additional service 
medical records reflecting treatment of 
the veteran at the United States Naval 
Hospital, Box 18, FPO New York  09540, in 
1974-1975.  Any such records obtained 
should be associated with the claims 
file.  

3.  In light of any additional evidence 
or argument received, the regional office 
should, to the extent possible, undertake 
any indicated additional development.  
The veteran's case should then be 
reviewed by the regional office.  If the 
denial is continued, she and her 
representative should be sent a 
supplemental statement of the case and be 
afforded the appropriate time in which to 
respond.  

When the above actions have been completed, the case should 
be returned to the Board for further appellate consideration, 
if otherwise in order.  No action is required of the veteran 
unless she receives further notice.  

The purpose of this REMAND is to obtain clarifying 
information.  The Board intimates no opinion as to the 
disposition warranted in this case pending completion of the 
requested action.  



		
	WILLIAM W. BERG
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).  



 

